Case 6:17-cr-00015-RBD-LRH Document 771 Filed 03/19/21 Page 1 of 3 PageID 9436




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

    UNITED STATES OF AMERICA

          v.                                CASE NO. 6:17-cr-15-RBD-LRH

    JARVIS WAYNE MADISON

     UNITED STATES’ NOTICE OF WITHDRAWAL OF THE NOTICE OF
               INTENT TO SEEK THE DEATH PENALTY

          The United States of America, by Karin B. Hoppmann, Acting United

    States Attorney for the Middle District of Florida, hereby provides notice that

    it withdraws the identical notices of intent to seek the death penalty against

    defendant Jarvis Wayne Madison, filed December 19, 2017 and March 8,

    2018. Docs. 141 and 230. Therefore, the United States of America no

    longer intends to seek the death penalty against Madison.

                                            Respectfully submitted,

                                            KARIN B. HOPPMANN
                                            Acting United States Attorney


                                      By:   /s/ Shawn P. Napier
                                            Shawn P. Napier
                                            Assistant United States Attorney
                                            USA No. 132
                                            400 W. Washington Street, Suite 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail:      shawn.napier@usdoj.gov
Case 6:17-cr-00015-RBD-LRH Document 771 Filed 03/19/21 Page 2 of 3 PageID 9437




                                      /s/ James P. Curtin
                                      James P. Curtin
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Capital Case Section
                                      1331 F Street, NW, Suite 613
                                      Washington, D.C. 20530
                                      Virginia Bar No. 70925
                                      Telephone: (202) 353-3639
                                      E-mail: James.Curtin@usdoj.gov




                                      2
Case 6:17-cr-00015-RBD-LRH Document 771 Filed 03/19/21 Page 3 of 3 PageID 9438




    U.S. v. MADISON                           Case No. 6:17-cr-15-RBD-LRH

                            CERTIFICATE OF SERVICE

           I hereby certify that on March 22, 2021, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system which

    will send a notice of electronic filing to the following:

                  D. Todd Doss, Esq.
                  Steven H. Malone, Esq.
                  Erin Hyde, Esq.
                  Waffa Hanania, Esq.


                                              /s/ Shawn P. Napier
                                              Shawn P. Napier
                                              Assistant United States Attorney
                                              USA No. 132
                                              400 W. Washington Street, Suite 3100
                                              Orlando, Florida 32801
                                              Telephone: (407) 648-7500
                                              Facsimile: (407) 648-7643
                                              E-mail:      shawn.napier@usdoj.gov




                                             3
